Conclusions of the European Council meeting on 16-17 December (debate)
The next item is the statements by the European Council and the European Commission on the conclusions of the European Council meeting on 16-17 December. Pursuant to the Treaty, the President of the European Council, Mr Van Rompuy, will make a presentation of the report.
President of the European Council. - First of all, I wish you a Happy New Year! As simple as that and I wish it for you personally and I wish it for our Union, in these difficult times. As the last European Council is already a month behind us, let me remind you that I already give a full report each time to your Conference of Presidents on the results of the European Council just a few hours after every meeting.
At the December European Council, we focused on the first day on economic issues and on the second day on foreign policy. On economic policy, we reached some important conclusions. First, we decided on the proposal for a limited Treaty amendment required to establish a permanent mechanism to safeguard the financial stability of the eurozone as a whole. Following our agreement, in principle, in our October meeting that such a Treaty change is needed, I had consulted the members of the European Council about its possible wording and content. I secured agreement on a text consisting of two sentences, to be added to Article 136 of the Treaty. I quote:
'The Member States whose currency is the euro may establish a stability mechanism to be activated if indispensable to safeguard the stability of the euro area as a whole. The granting of any required financial assistance under the mechanism will be made subject to strict conditionality'.
It is an essential piece in our efforts to make Europe more crisis-proof. It is important, not just for legal certainty, but also for market credibility. As this amendment will not increase the competences of the Union, all members of the European Council agreed that it was appropriate to use a simplified revision procedure. This now requires an opinion from your Parliament, as well as from the European Commission and the Central Bank. We hope to secure your approval. I need hardly remind you of the importance of proceeding as rapidly and as smoothly as possible in this matter in a period where market volatility remains a concern.
I know that you, and your responsible committees, have been following this matter closely, not least during the work of the Task Force on Economic Governance which I chaired and which gave rise to meetings between myself and the seven chairs of the parliamentary committees most involved. I would like to thank President Buzek for his contribution on this at the European Council and for informing us of Parliament's willingness to proceed quickly in considering this matter.
With the benefit of your opinion, the European Council will be able to turn this draft decision into a full decision at its March meeting. Then, the Treaty amendment will have to be approved in each Member State. The aim is for the amendment to enter into force on 1 January 2013 at the latest, so that the permanent mechanism itself can be in place in June 2013.
The European Council also examined what could be the key features of the future mechanism. Already in October, we had asked the Commission to undertake the preparatory work. This resulted in a statement by the Eurogroup Finance Ministers on 28 November, which was fully endorsed at the European Council meeting. It foresees that the future European Stability Mechanism will be designed on the basis of the current mechanism, so IMF involvement is provided for. The EU will continue to adhere strictly to standard IMF and international practices. Concerning the role of the private sector, decisions will be taken on a case-by-case basis, so private sector involvement will not be a prior requirement for support under the future Stability Mechanism.
Finally, the European Council also had a very good and in-depth exchange of views on recent economic developments and on how to deal with the challenges for all European economies, short-term and long-term. The President of the Central Bank was also present and a statement by the Heads of State or Government of the eurozone and the EU institutions present was welcomed by the European Council. This discussion confirmed the sense of determination and unity amongst the Member States and the institutions. Everybody around the table shared the basic analysis. I insist: all 27 agree, even if the analysis focuses particularly on the current 17 euro countries. We thus have a joint will to make our economies more resistant to crises and to enhance structural economic growth in Europe.
Let me mention the elements of this joint approach, which reflects the statement adopted. Three points concern work to be done by the national governments: first, fiscal responsibility; second, stimulating growth; and third, the two countries with support programmes are forcefully implementing the necessary measures and we all welcome the efforts of those two governments, of Greece and Ireland, and their populations.
Two other points concern work to be done by the Member States and the institutions of the European Union together. Firstly, the European Council asks the other institutions, not least your Parliament, to make sure that the agreements reached in October, on the basis of the Task Force which I chaired, regarding the Stability Pact and macro-economic surveillance, are in place by the summer. It is our common duty. Secondly, we agree to conduct new stress tests in the banking sector to ensure full transparency in the broader context of the EU annual exercise.
Our determination is clear. The Heads of State or Government of the eurozone and the EU institutions 'stand ready to do whatever is required to ensure the stability of the eurozone as a whole'. Work is going on to develop these elements of this overall approach.
On the second day of our meeting, we focused on our relations with strategic partners. Cathy Ashton presented progress reports on how to deal with strategic partners and I briefed colleagues about the positive outcome of three recent summit meetings, namely: the summit with President Obama, where we opened new avenues for transatlantic cooperation on growth, jobs and security, such as green growth and cyber-security; the summit with President Medvedev in which we reached the bilateral agreement on Russia's WTO accession, a major achievement; and the summit with Prime Minister Singh of India, which showed good progress for an ambitious and balanced free trade agreement, hopefully with a result in the first semester of this year, and which also produced a joint declaration on international terrorism.
These meetings all showed that, for our partners, the European Union is not only an economic union and a trade bloc, but also a geopolitical partner.
The European Council also decided to give Montenegro the status of candidate country. It underlines the conviction within the European Council that the countries of the Western Balkans have a European vocation.
Finally, we agreed also on the position on Côte d'Ivoire, in line with what the Ministers of Foreign Affairs decided a few days previously, sending a clear signal on the need to respect the results of democratic elections.
As you know, the European Council, on 4 February, will deal principally with our growth agenda. Innovation and energy - especially energy security - are key in this regard. In March, we will have our first exercise of what is called the European Semester. It must not be a bureaucratic process but a real occasion to have an in-depth discussion on the state of play of our economy and the actions to be taken.
Colleagues, we know of course that we have to strengthen and deepen economic coordination and convergence inside the eurozone. We will work as much as possible in a comprehensive framework and I am convinced we will find the necessary consensus.
President of the Commission. - Mr President, last year, the European Union faced a series of stern tests and December's European Council has shown just how determined we are to take whatever decisions are necessary to defend our achievements. In particular, by agreeing to establish a European Stability Mechanism and to make the linked Treaty change, we have demonstrated our total commitment to supporting the euro area and the Member States that use it for the benefit of the entire EU.
The Commission will adopt its formal opinion on the text of the Treaty change before the Spring European Council. We will certainly play our part in explaining to Europe's citizens why this limited change deserves support. This agreement allows us to step up a gear and the Commission will work closely with Finance Ministers to iron out details of the permanent Stability Mechanism before the Spring European Council. Although this will be an intergovernmental mechanism, which was the only option the Member States could consider, it is important that it is set up in a manner fully consistent with the Treaty and that it reinforces our stability rules, in accordance with the principles and instruments of budgetary surveillance.
These decisions are linked to the wider range of measures we are taking as part of our approach to dealing with both the economic crisis and its consequences and the need to generate growth with jobs. The European Council has recognised that. The Heads of State or Government of the euro area and the European institutions in particular have also made it clear that they stand ready to do whatever is required to ensure the stability of the euro area as a whole. In particular, the Heads called for determined action in ensuring the availability of adequate financial support through the European Financial Stability Facility pending the entry into force of the permanent mechanism. These were the conclusions of the last European Council.
The European Council also called for accelerated adoption by June of the Commission's economic governance proposals from last September. It recognised the important role the Europe 2020 strategy will also have in returning Europe to sustainable growth. The European Union Semester, which we launched last week with the Annual Growth Survey, ties all these trends together. I believe it breaks new ground, improving decisively the way in which we manage and coordinate our interdependent economies in the European Union. It is bringing in genuine European economic governance. This is our new economic governance at work - governance that should be the comprehensive response to the crisis.
The Commission has signalled this very clearly in the Annual Growth Survey. Let me just concentrate on that because I think, based also on the very important conclusions of the December European Council, it is now more important than ever to look at the next steps. I believe a new reality is emerging. The politics of economic governance and economic coordination have changed and this is not just because the so-called federalists wanted it. The markets want it. Our international partners want it. It is a matter of simple common sense and we are delivering it and will continue to deliver it.
The new European Semester combines tighter fiscal rules by reinforcing the Stability and Growth Pact with effective economic coordination. It offers ex-ante coordination, which means we discuss each other's policies, both economic and fiscal, before they are adopted. We are no longer looking back to introduce corrections, but are looking ahead to give guidance.
This ex-ante approach is at the heart of what makes this a historic step for the European Union. Effectively, we are introducing a genuine European dimension into national budgetary and economic policy making. From now on, we will be helping to shape policies upfront rather than assessing and trying to correct them afterwards.
The final decisions on national budgets will, of course, be taken by national parliaments. That is right and proper, but this new form of economic governance simply reflects a rational response to a new reality. When we see the level of interdependence in the euro area and the European Union as a whole, a country should be able to take decisions knowing what its neighbours intend to do. This sharing of information empowers and strengthens national parliaments. It does not undermine their authority.
The Annual Growth Survey launches this process and its key messages are clear: bring back stability, do not delay structural reforms any longer, and speed up growth-enhancing measures. First, we need to re-establish stability by consolidating public finances. Unless we balance the books, we will not restore confidence in Europe's economies. If we do not restore confidence, we will risk economic stagnation and all the negative social consequences that flow from that, especially for employment.
But we have to approach this in a sober and well thought-out way. Fiscal consolidation does not mean reducing debt by taking a slash-and-burn approach to spending. It is more than anything a matter of prioritising and some areas - innovation, education, new forms of energy - are good candidates for such priority treatment.
The second key message from the Annual Growth Survey is to push forward with structural reforms so that we can create new job opportunities. The choice is a simple one: do we want jobless growth or growth with jobs? If the latter, then there are a few things we are going to have to do. We need to urge Member States to focus this year on labour market reform so that we can remove obstacles to higher employment levels. We need to help people get back to work or find new jobs by making work more attractive. We need to reform pension systems and make sure that the unemployed are not left worse-off when they find work.
Let me be quite clear: structural reform does not mean reducing our level of social protection, but it does mean bringing in those who are currently excluded from the labour market, especially our young people. Levels of youth unemployment in some Member States, even in good times, are a scandal. Anyone who truly cares about a social Europe knows this cannot continue. In the face of increased international competition, we can only sustain our social market economy if we adapt.
The third key message in the Annual Growth Survey is to frontload and speed up measures that are growth enhancing. Our Europe 2020 programme is central to this. We must focus on measures that have clear economic benefits in the short to medium term and which lend themselves to relatively fast adoption. That means investing in areas that derive growth, unleashing the full potential of our single market, increasing investment in energy, transport and IT infrastructure - in part, through innovative financing, including, we believe, the European Union project bonds - and continuing to press for a conclusion of the Doha Round, while pushing forward free trade agreements with key partners. All of this needs to be reflected in the next multiannual financial framework proposal. Europe's next budget must be a growth-enhancing budget.
Ladies and gentlemen, our economies are starting to move in the right direction. The recovery has taken hold and is currently progressing in the real economy. This year, we should see GDP growth at around 1.5%, rising to 2% of GDP in 2012. Europe's manufacturing sector has improved markedly in recent months. We should also see a steady improvement in employment prospects and we are starting to see public deficits decline, thanks primarily to the consolidation measures already taken, supported in some cases by a resumption of growth. In the European Union, the government deficit is expected to decline from 6.8% this year to 4.2% of GDP in 2012 on average.
But to breathe a sigh of relief and slip back into bad habits would be a grave error. The world has changed. We cannot return to the old ways of doing things. If we do not act now, in the face of the biggest crisis since the beginning of European integration, when will Member States be ready to take real steps for economic policies that are consistent with the goals they have themselves set? If it is not us at European level, who will encourage them to take those decisions, who will do it? Only by sorting out our debt and stabilising finances can we move from crisis management to fostering growth - not any kind of growth of course, but sustainable, inclusive growth.
That means structural reforms, many of which we have been advocating for several years - reforms that challenge all structures but do so to reduce prices and increase opportunities for new jobs and innovative ways of doing things. I really believe we have a responsibility towards our citizens to choose the path of growth with jobs. The Annual Growth Survey points the way.
So let us now commit seriously to proper economic policy coordination and real common European economic governance for all our citizens. Thank you for your attention.
[Applause]
Mr President, Mr Van Rompuy, Mr Barroso, the last European Council clearly showed that the euro is a vital pillar of European integration. Everything possible must be done to stabilise and strengthen it.
Our Heads of State or Government have since confirmed their deep attachment to the European currency and the fact that Estonia is joining the euro area at the beginning of this year is yet another signal in this direction, as well as setting a very good example of how to respect standards to the major countries that fail to respect them.
That said, no one underestimates the seriousness of what Europe is going through economically and socially within the euro area. Everything possible must be done in 2011 to overcome these problems and to reassure the markets, not superficially but structurally, in other words, by creating the right conditions for growth and employment in the long term. I think we are speaking the same language on this issue.
Firstly, this means that national public finances must be restored to better health. Push hard for this, let us not give in! Secondly, it means that the Member States must get their fiscal policies to converge more closely, and also their taxation and social policies.
It also means that we must come to a swift agreement on the euro area bail-out fund and that this fund only makes sense if it is backed up by strict enforcement of the fiscal discipline rules. Our citizens must know that the countries they are assisting in difficult circumstances are keeping a very strong check on their public accounts; otherwise, they will no longer agree to stump up, if I may put it that way.
Finally, as I said, we must create the conditions for growth and employment. That also implies completing the European internal market, investing more in research and innovation, and in lifelong education and training. My group wants the EU approach to be promoted over the intergovernmental approach in all these areas, quite simply because it is far more effective and far more sustainable.
Mr Van Rompuy, I call on you to ensure that reform of the Treaty, confirmed at the last European Council, be concluded as soon and as swiftly as possible.
The budget debate is only just beginning. My group will continue to call for a thorough review of European public finances in forthcoming years, with the aim of once again creating the conditions for growth and employment in Europe.
Mr Barroso, let us scrutinise everything, let us not be afraid and, as I have already said several times, let us take two or three different examples of budgets: for example, how can we pull Europe out of its current situation with 1%, 2% or 5%? We will not succeed by reducing resources. If we want to create jobs, we need more European resources, and this does not mean that the Member States have to spend more money.
Let us not be afraid, President van Rompuy and President Barroso. Put these proposals to us and we, the Heads of State or Government, as well as Parliament, will be forced to find the right solution - but at least let us have a number of options from which to choose.
on behalf of the S&D Group. - Mr President, December's European Council at least gave us political agreement on a permanent crisis resolution mechanism but - given the reaction of the markets after Christmas, with new fears over the solvency of Portugal, Spain, and Belgium - we have to ask whether, once again, this was a case of 'too little too late'. The proposed European stabilisation mechanism itself raised new questions on the financial markets and the existing Financial Stability Mechanism is now regarded as insufficient. Opportunities have been missed again.
In December, Parliament sent a clear signal to the Council on eurobonds but there has been no constructive response from either the Council or the Commission. What we have had ever since 2008 is repeated hesitation and internal wrangling between Member States and the institutions, and each time, a painfully extracted response - but produced too late and constituting less than what was required.
The clearest illustration of the problem is the fact that, in the face of today's economic and monetary challenges, we simply do not have the tools we need. They are inappropriate or non-existent. Our institutional decision-making processes are complex and lacking in democracy, and our economic policy strategy is divided and ineffective.
The financial markets are not keeping the pressure on us just because of high debt and deficit levels, President Barroso: they are also doing so because they want compensation for the risk of lending money to a project that seems incapable of reaching maturity or fulfilling its own destiny.
What is holding the eurozone together today is less the dream of the founding fathers than simply the nightmare of the alternative: total collapse of the system. The abject failure to deal with the crisis is driving the European project into political deadlock. What chance is there, right now, of a stronger and more democratic set of institutions emerging from a revised Treaty?
Intelligent calls for more political integration, like that last week from the head of the German Bundesbank, really do not stand a chance. Against this background, I am shocked, President Barroso, at the frontal attack by the Commission on social Europe and the interference with national labour markets, as in the case of Ireland. The annual growth survey is indeed a frontal attack on long-established, socially and economically essential workers' rights and on the very concept of collective bargaining.
If this is validated by the European Council, it is a strategy which, in my view, is the worst imaginable in the situation we currently face. Not only will it be exposed as economic lunacy, but it will be profoundly damaging to the European project.
Big ideas can fail, Mr President, and I really worry about this European project. As history tells us, people will deny the possibility of failure right up to the last moment. Let us recognise the possibility of failure.
Mr Farage is nodding. The failure to act, President Van Rompuy, President Barroso, is feeding ammunition to Mr Farage and his allies. Let us act, for heaven's sake!
Mr President, Mr Van Rompuy, Mr Barroso, I would like to make two comments on the conclusions of last December's European Council.
The first comment involves reminding you that the crisis is having a most singular impact on the Union for one simple reason: we have been a legal community from the very beginning and, in a legal community, the law is particularly important. It is not a question of undermining compliance with the law, but when dealing with such a serious crisis - as the Annual Growth Survey that you have just published reminds us, Mr President - it is time for action, not legalism.
You tell us that this revision of the Treaties is essential to reassure the markets. In the first place, if you would permit me to be slightly impertinent, it seems to me that the meetings were not particularly reassured after the conclusion of the October European Council meeting. Really do take care, therefore, when your intention is to reassure the markets. Just think what would happen if this revision were to fail.
I come from a country that has experienced the trauma of a negative referendum with no Plan B. You were there already, Mr Barroso. Sometimes we need to consider what happens when we say to the markets, 'We need to change the Treaties, it must all be done by this date', and then hope that it will be done. Clearly, therefore, you are choosing the simplified procedure in the hope that it will happen. If it does happen, though, you might reassure the markets, but certainly not the people.
Therein lies my second point: much ado about nothing. You are changing the Treaties for a point of law. You are not changing them in order to give citizens the answers they are waiting for. There are six of us rapporteurs here working on the 'economic governance' package that the Commission has produced without the need to change the Treaties. We agreed to work without the need to change the Treaties, but along the way, we were told, 'We are going to change the Treaties'. It looks like we are saying to people that we can change the Treaties, that we can go that far amid all the legal red tape, but that when it really comes down to it, we are not doing it either for the 2020 strategy to be taken seriously or for them to have jobs and growth.
On top of all that, then, the December European Council is asking us to speed up our work. Very well, let us speed up! I would like the Council to speed up, Mr Van Rompuy. Parliament has already presented its reports. There is a very easy way to go faster: you move closer to our positions and we stop thinking of codecision as a procedure by which the Council decides and Parliament adjusts.
Mr President, Mr Van Rompuy, my main memory of the last Council meeting was not reflected in your summary and, therefore, I would like to sum the meeting up in a different way. From today's perspective, the most important thing which I remember is that during the summit of the Heads of State or Government in Brussels, the rating agency Moody's downgraded Ireland's credit rating.
That was the point at which we all became aware of the extent of our failure to manage the crisis, which we still have to deal with today. Anyone who compares the key figures for the debt crisis from different countries can only be surprised at how successful the speculation against the euro has been. In the meantime, one country which has much greater problems than Portugal and Spain, namely the USA, remains completely untouched by the war that the speculators are waging on the euro. That is the current state of affairs.
A new year has started and we have new problems to contend with. We should be dealing here and now with the problem that we predicted during the meeting, in other words, that what was decided in the meeting would not be enough. I believe that we have all realised by now that many European countries are in difficulties. They have a huge burden of debt, including both private debt and an unacceptable level of public debt. Many of the Member States of the European Union will not be able to resolve their problems without help.
What should our next step be? We believe that simply reducing national debt, as many countries are beginning to do, with the encouragement of the European Union and its joint resolutions, is not sufficient on its own and that these countries are being pushed to the limits of what is acceptable. A new agreement needs to be reached concerning how this can work in a genuinely acceptable way. I believe that developments like those in Hungary, for example, are sending out a warning signal about what happens when the distribution of wealth in the countries of the European Union is too unjust and the divide is too great. During the process of reducing public debt, we must pay much more attention to fairness than we have done so far.
In addition, we believe, and I would like to make this very clear, that the banking sector must be restructured. We are not convinced that we can justify increasing the debt burden even further in order to rescue the 'walking dead' in this area. I would like to endorse fully what Mrs Goulard has said. We need an approach which will allow us to prepare Europeans for the future in the context of a Green New Deal and to set a new course in this crisis. I would like to emphasise once again that Europe is a wonderful place to live and we have a lot to do to ensure that it remains that way.
on behalf of the ECR Group. - Mr President, the European Council took important decisions about the future management of crises, but I agree with President Barroso that the underlying problems remain: the need to return to fiscal discipline and the reluctance by some Member States to pursue seriously economic reform.
We were told that in a single currency, Member States would no longer be able to devalue their way out of trouble, and would instead have to reform their economies to make them more competitive. Whilst a superficially attractive proposition, many of us were right not to be taken in as this has proved a false prospectus. Some Member States were able to find other solutions to prop up their economies artificially: through asset-price inflation, in part, caused by an unsuitably low interest rate and a refusal to take corrective action by other means; or by injecting borrowed public funds on an unsustainable scale and, in some cases, to cover up the size of the resulting fiscal deficit.
Whilst, of course, we must find solutions to deal with the immediate consequences of these policies, and fiscal retrenchment is essential, we must equally importantly commit ourselves to economic reform: to extend labour market flexibility to create jobs, to open markets and remove barriers to trade, and to stimulate private investment so that we can fill the void left by reduced public sector spending.
The financial and economic crisis made large-scale government intervention in the economy unavoidable - but we must not confuse the palliative with the cure. The long-term solution does not lie in bigger government. It lies in economic growth being generated by successful businesses and entrepreneurs, operating in competitive markets, which are able to deliver value to the consumer and create jobs for our citizens.
That is why the Europe 2020 strategy, the Single Market Act, and the Innovation Union, for example, are so essential and must be given the attention they merit. The stakes are high. Whilst we have been dealing with this immediate crisis, other countries around the world - some with political values that seem very different to our own - have been forging ahead. If we do not come out of this crisis on a progressive path to reform, we will be condemned to inexorable relative decline with the most profound consequences for the promotion of our values and, indeed, for the future of the planet.
on behalf of the GUE/NGL Group. - Mr President, the permanent Financial Stability Mechanism in practice is nothing more than another tool to cushion major European banks from the consequences of their reckless speculation on the financial markets. It is a mechanism to make working class people throughout Europe pay for the crisis of a broken financial system and a crisis-ridden European capitalism.
Mr Barroso and Mr Van Rompuy, tell me this morning - because you have not done so yet - about the morality of transferring tens of billions of euro of private bad debts by speculators and bankers gambled wildly on the Irish property market and placing those debts on the shoulders of the Irish people who carry no responsibility whatsoever for them. Far from being a bail-out, your IMF-EU intervention in Ireland is a mechanism to make the Irish taxpayers vassals to the European banks. You are destroying our services and the living standards of our people. You claim to be democrats, but you enslave the working people of Europe to the markets, the financial markets, which lead you around by the nose.
Your Financial Stability Mechanism is a vicious weapon dictated by the markets, masquerading as something benign. We, on the left in Ireland, will insist that it goes to a referendum of the Irish people before it is passed.
on behalf of the EFD Group. - Mr President, what is the most commonly used word in association with the euro? No, it is not 'failure' - although it could be. It is 'stability', is it not? A decade ago, everybody said that once we had the euro currency, it would bring us stability. Well, a decade on, I would suggest that what it has brought is chaos, discord and misery for millions, and yet the word 'stability' is still being used this morning. Mr Barroso used it, Mr Van Rompuy used it: 'stability'.
In fact, we are patting ourselves on the back because the bond auctions in Portugal went well last week, whereas the reality is that the European Central Bank was actually using taxpayers' money to buy their own debt. Your reassurances that all is well do not work.
Who do you think you are kidding, Mr Van Rompuy? Bond yields in Portugal rose to nearly 7% yesterday. The public right across the Union no longer supports the currency, and the battle for Spain has not even begun. The model itself is failing and yet what you want is to double the size of the bail-out fund. You even want to increase the scope of the bail-out fund so that, along with the ECB, you, too, can go on buying yet more of your own debt.
You are using the crisis as a massive power grab to take us towards fiscal union. If you succeed, then we should change the name: get rid of 'European Union' and call it the 'Debt Union'. If you do succeed, you will trap those southern countries inside an economic prison, in which people's suffering will be untold, while the northern countries will find themselves paying, forever, a massive bill and interest rates that are far too high for their own economies. We have reached a point where it actually does not matter what any of you say. Nobody believes you. The public does not support you. I hope and pray the markets break you.
(NL) Mr President, ladies and gentlemen, from all the fine and empty words of Mr Barroso, I have only, for the most part, been able to make out one real point, namely, that it is the job of the rich Member States to pay for the poor Member States, because that is the reality of the matter. It appears that this situation will continue for quite some time. We have to help other countries, we keep hearing, but no one has mentioned how we are actually supposed to do that. The long and short of this, basically, is that Dutch citizens are having to get their wallets out and foot the bill for the weak Member States, some of which joined the euro by fraudulent means.
Mr Barroso says: 'Choose sustainable growth'. All those empty words, but he has not said how we are supposed to do this. What if it does not work? Why do we not develop a scenario which will enable countries like Greece to reintroduce their own currency? It seems that that is not possible and that you are not prepared to develop scenarios of this kind, although many economists believe that they could, in fact, work very well and that they might well be our best option.
Moving then to creating the conditions for growth and employment. How should we go about that? The general message that I hear is that this should be done by reducing public spending and that is exactly what we in the Netherlands have been doing. And so what does the European Union do? Rewards the Netherlands by spending even more. Do you remember asking for a 6% budget increase for the EU? Obviously, it was mainly Dutch citizens who were supposed to foot that bill, so you lack a great deal of credibility on that score, too.
In brief, my point here is: The Netherlands is paying for the poor countries with declining economic growth in the Netherlands. Dutch citizens are exposed to a risk of EUR 27 billion and that amount seems to do nothing but increase. Every year, we pay EUR 4.5 billion net to the EU, most of which is channelled through to the weak Member States, the EU's spending is on the rise, while we are having to make cuts and while the value of the euro is continuing to slide, as a result of which the cost to Dutch citizens is rising, too. Mr President, the EU cannot be trusted.
(Blue card question under Rule 149(8) to Nigel Farage) Mr President, it is always - or at least sometimes - amusing to listen to Mr Farage because he knows all the answers, and he asks himself all the questions.
But, Mr Farage, would the alternative of 16, 17 or, indeed, up to 20 different currencies - as we had in the 1990s when the pound sterling collapsed - have been preferable? Would that have improved the current situation in Europe? No economist would agree with you on that, Mr Farage. You cannot simply say that we are living in the past. We are dealing now with issues that concern Europe today. You never answer the question of how to deal with this current situation and with the future. You are a populist and it is too easy for you to answer all your own questions.
Mr President, I did say a decade ago that you could not have Greece and Germany put together in the same monetary union and that it would not work. If you go back through history, you find that when people are put together in false currency unions, when governments think they know better than the markets, governments always lose.
You ask me what my solution is today. It is absolutely as plain as a pikestaff. Greece, Portugal and Ireland do not fit inside the euro. What we should be doing, what Mr Van Rompuy should be doing in order to give real leadership, is to be introducing a plan B and to allow these countries to go back to their own currency, to have competitive devaluations and to have a chance, because what we are doing with this policy is killing them off.
(ES) Mr President, anyone who reads the newspapers today will find out two things: that we are at a crucial point in the sovereign debt crisis, and that the European response is a succession of isolated provisions with no internal consistency.
Even now, we have on the table the European Semester, the economic governance package, the provisional and permanent rescue strategy, the so-called 'Eurobonds' to cover part of the sovereign debt that is considered to be secure, plus an action plan based on the European Investment Bank and bonds for specific projects, which is in the proposal that the Commission sent us on the internal market.
The first thing that the rapporteurs are trying to do is to combine all of this and create a complete design, a final picture to be shown to the public. Secondly, this design needs to be a European design that does not divide Europe in two - let us not stumble into a two-speed Europe - and that pursues two objectives with equal intensity: budgetary discipline - as much as is necessary - and economic growth to bring us out of the crisis that we are in.
I have one comment regarding the rescue mechanism to which the President-in-Office of the Council was referring. In his first statement, he said that private investors would participate in the rescue plans, which caused shock and led to a protest by the President of the European Central Bank. It was explained, as Mr Van Rompuy did just now, that firstly, it would be case-by-case - who decides and based on what criteria? - and secondly, that it would be done according to the criteria and policies of the International Monetary Fund. The only case in which the International Monetary Fund has used this type of rescue plan was in Argentina in 2003; it plunged the country into chaos, from which it has still not emerged, and the private bondholders have still not been paid.
Regarding Eurobonds, many issues have been set out here today. I would just like to add two more. It would create a market as liquid as that in the United States, and would give a boost to the euro as a reserve currency, enabling the central banks and sovereign funds to invest their reserves here.
My final comment is that this needs to be complemented by the European Investment Bank and the specific bonds to respond to growth.
(FR) Mr President, Mr Van Rompuy, you agreed to chair what is referred to as a Panel of Eminent Persons. It was made up of finance ministers who were threatened with a downgrading of their sovereign debt. Were they capable of providing a panel of eminent persons? The discord that pervades the current debate between Mr Trichet, President Barroso and Chancellor Merkel, just like the turbulence in the markets. tells us that this was not a panel of eminent persons.
You have been asked to manage the euro crisis. We need to manage the euro for the benefit of European citizens and not speculators. For this to happen, you have agreed to a revision of the Treaty for reasons of convenience, even though our Conference of Presidents had said how unnecessary this revision was - words confirmed by the President of the Euro Group.
However, Mr President, Mr Van Rompuy, you risk enticing us down a path that could lead us along the route of 'too little, too late'. Indeed, the day will come when you will need the wisdom of this Parliament, of a convention in order to revise the Treaty, so that we might, in future, have tax harmonisation, a European treasury, loans for mutual debt management and for restoring employment to the heart of our economic policies.
If you do not want the Treaty to be revised, take the bull by the horns and introduce stronger cooperation for the euro area in order to manage the problems and the responsibilities of the Member States of that zone, rather than letting it float as and where the markets take it.
Mr President, because this is a matter of such importance to the European economy as a whole, even though (thankfully) my country is not part of the eurozone, I welcome at least some of the measures that were agreed at the eurozone Council, and notably the fact that eurozone countries themselves should be responsible for sorting out their own problems.
I also welcome the somewhat belated recognition from the Council that Article 122 of the Treaty is completely inappropriate for supporting the bail-out mechanism. These are not natural disasters and they were not beyond the control of the Member States concerned. However, in preparing the basis for that mechanism to come into force, perhaps in 2013, we should not forget the fact that we remain very much in crisis now.
The situation is still very dire in a number of Member States: Portugal will almost certainly face difficulties, possibly Spain and possibly Belgium. But what is particularly of concern to me is the effect on natural democracy in these countries. These countries are, in effect, becoming economic protectorates led by Mr Barroso, Mr Van Rompuy and others. The decisions made by national electorates in these countries with regard to the spending priorities they adopt and the economic policies they pursue now have very little effect. They are under the control of Brussels and they are under the control of the international financial institutions.
Once we get through this crisis, we really need to look at restoring democracy in these countries and restoring the will of their national electorates to be in control of their own national economic policies.
(PT) Mr President, in politics, there are reasonable measures, mistaken measures and improper measures. It is reasonable for Europe to issue European public debt, although Mrs Merkel does not approve. It is reasonable for us in Europe to be able to mutualise part of our sovereign debt, although Mrs Merkel does not approve. However, what is improper is the news that has become public that the European Stability Mechanism and the International Monetary Fund could end up mutualising part of the sovereign debt accumulated by private banks at 6% or 7% interest, in Portugal's case, after the same banks have financed themselves at 1% interest with the European Central Bank.
Mr Van Rompuy, my question is as follows: how long is Europe going to be expected to be the miracle worker of financial capital? How much longer are we going to go on transforming private debt into public debt? How much longer are we going to force European taxpayers, workers and pensioners to pay debts that have been generated by the private bank sector which is attacking us?
This is the real issue at stake here today.
(IT) Mr President, ladies and gentlemen, a law has been passed in the United States requiring the Federal Reserve to detail how much of the USD 3 300 billion rescue package has gone to which banks.
I wonder whether it would be subversive to ask you to adopt the same transparency criteria, unless the finance and banking super-lobby blocks it. Let us consider the situation: what future is there for this forced Union of free countries, which is based on the stronger countries bailing out the weaker ones?
Technically, do we want to acknowledge reality, which is that the euro is a virtually bankrupt currency? How can we think of forcing countries with a weak economy to use it? Is a centralised monetary policy acceptable for countries that have such decidedly diverse interest rates?
Mr Trichet himself, who has denied the danger of the European Central Bank becoming insolvent, does, however, admit that one of the reasons behind increasing its capital is to face up to the credit risk, in other words, the insolvency of the bonds purchased. It is also time for new stress tests on the largest banks and to give greater weight to high-risk bank debts, as the Minister for the Economy has requested.
(The President cut off the speaker)
Mr President, the political message from the last Council decisions addressed to speculators, media and the markets is that the EU Member States will do whatever it takes to safeguard the eurozone and defend the euro. Whatever internal discussions take place, whether the financial facility will need to double its capital and the right to buy bonds, whether the Financial Stability Mechanism after 2013 will include trimming or will be ordered to sell eurobonds, are ideas that are not excluded by any Member State. Only the timing is under discussion: whether and when needed and how. Let the media and analysts be under no illusion. The EU will introduce all that is needed, when it is needed.
Regarding the Financial Stability Mechanism, the Council's decision says that the mechanism is 'to be activated if indispensable to safeguard the stability of the eurozone as a whole'. As a Member from a small Member State, may I ask for reassurances that members like Malta, Cyprus, Estonia or Slovenia will be included, because if they are in trouble, they may not be indispensable for the stability of the whole?
(EL) Mr President, we need to acknowledge that, even though it was completely unprepared institutionally and politically, Europe made serious steps to deal with the crisis right from the start. From the application of the support package for Greece nearly a year ago, through to the decisions taken by the last European Council to set up a permanent stability mechanism, important steps forward have been taken. However, continuing and increasing pressure from the markets, which is no longer being exerted solely on the most vulnerable economies in the euro area, prove that our decisions are fragmentary and inadequate, in terms of providing an integrated response to the crisis.
We therefore need an integrated European response to the crisis, which will not replace or overlook the responsibilities of the Member States to keep to their word and restructure their public finances, but which will protect these economies from attacks by the markets and help to ensure that their efforts are successful.
Mr President, a few days ago, the European Parliament passed a resolution calling on the European Commission to carry out a feasibility study into the issue of Eurobonds without delay.
(The President cut off the speaker)
(PT) Mr President, we have reached the end of the European Year for Combating Poverty and Social Exclusion. Has the Council taken stock of its achievements? No.
If they had done, they would have concluded that poverty has never seen such a sharp increase, and that the number of people living in poverty in this wealthy Europe has now exceeded 100 million, and that the decisions that they have made will only continue to heighten unemployment, inequality and social exclusion. However, the profits of economic and financial groups are proliferating, as are speculative gains from sovereign debt, supported by European Central Bank guidelines, and by the policies of the Council and the Commission.
Is this the purpose of the euro area?
Countries with more fragile economies continue to be pressured and blackmailed, and the governments, confronted by the protests and struggles of the workers, are resorting to repression and violence against trade unions and workers, as happened yesterday in Portugal.
The reason for our protest, our indignation and our firm conviction is that we want a different kind of Europe: one based on social progress; one that respects those who work and fights for their rights. Believe me, we will stand shoulder-to-shoulder with the workers in their struggle to break with your policies.
Mr President, I am happy to say that today is the 19th day of Estonia's membership of the eurozone, but Estonia has been preparing for this since its accession. Even the design of the Estonian euro coin was already agreed by popular vote six years ago. However, joining the eurozone is not simply a question of individual choice - it is about more solidarity, taking common responsibility and actively contributing to the stability of the continent as a whole.
At a time of economic crisis, moral values and ethics have become more important. We can see that economic potential in itself is not sufficient. What is crucial is whether a country can be trusted as being willing and able to meet its commitments in time and engaging in serious structural reforms.
I welcomed the fact that the Council was able to agree on a European Stability Mechanism, but the practical way to economic growth and stability is, first of all, to complete the single market, and especially the European single digital market. The latter should be integrated into the road map of the European single market, as well as into the European digital agenda.
This could be a real chance to boost European competitiveness in the world. European citizens expect us to ease business-making in the digital sphere where operations like electronic payments and e-identification should be coherent and understandable. A single digital market also requires determined efforts to develop a services market.
(FR) Mr President, Mr Van Rompuy, Mr Barroso, I would like to offer two thoughts.
The first thought concerns the scope of the permanent crisis management mechanism. The non-Member States of the euro area are, in fact, divided into two categories: the United Kingdom and Sweden, which are not obliged to adopt the euro, and the other states which, together with the members, represent 25 states. I would suggest that these states which use the euro should benefit from special treatment in the mechanism, something for which there is no current provision.
Secondly, I would like to draw your attention to the national parliaments. The national parliaments are not involved in the simplified procedure, unless it be in the ratification procedures. I propose that the national parliaments be included in the consultation process, on a voluntary basis, since the question arises as to who will provide political control of the future mechanism. Will it be the European Parliament or the national parliaments? As, however, there is no parliamentary dimension to the euro area, we do not know how we are going to provide political control of this mechanism. This is a question that I put to you.
(IT) Mr President, Mr Van Rompuy, ladies and gentlemen, I see two major problems with the proposed amendment to Article 136, one of them institutional and the other political.
The institutional one is that Article 3 of the Treaty on the Functioning of the European Union states that monetary policy for the countries whose currency is the euro is the exclusive competence of the Union, but Article 2 provides that exclusive competence may be exercised by the Member States if authorised by the Union. It is difficult to understand why the application of a rule clearly set out in the Treaty should require reform of the Treaty.
Then there is also a political problem: choosing the Treaty reform option, rather than using Article 2 or Articles 352 plus 136, places the European Stability Mechanism, and hence the future of the euro, at the mercy of 27 ratification processes.
Do people realise that if just one of these 27 ratification processes proved unsuccessful, it would then be difficult to find a plan B for the euro? Does the European Council realise that choosing this path puts the future of the euro at great risk?
(HU) Mr President, Mr Van Rompuy, Mr Barroso, the stability of the euro and the setting up of the crisis management mechanism are our most important operational tasks in triggering growth that will create new jobs and which will, at the same time, reduce Member States' public debt, with which all Member States agree. However, the completion of these tasks must not force us to postpone issues, the discussion of strategic issues such as innovation, which already took place in December. The next summit in February will be suitable for taking strategic decisions on important issues such as energy. The Hungarian Presidency has begun the preparations for the energy summit. The most important rules have already been laid down last year. The regulation on the security of natural gas supply has entered into force. Mr President, I ask you to put me at ease that the concerns relating to the stability of the euro area will not overrule the matter of the energy summit.
(EL) Mr President, as you know, the US Government has been forced, for the second time in the present credit crisis, to intervene drastically to support two major banks that collapsed and the insurance organisation ING. Thus, it has pumped USD 700 billion into its banking system in financial aid. Despite these measures, the US economy still needed more help and, without any thought of thrift, the government recently provided another USD 600 billion to get the economy out of the recession. Obviously, the United States of America is printing new money.
Unlike the US economy, the euro area has remained constant to the principle of budgetary discipline and strictly controlled monetary policy, thereby leaving a margin for various speculative enterprises to speculate at the expense of the countries less resistant to pressure. Mr President, I propose that quantitative easing be considered in the euro area; it may prove to be an egg of Columbus.
(FI) Mr President, there is no doubt that the doubleedged sword of Damocles is hanging over Europe - that is, the economic crisis and an increase in nationalism - and both of these have joined forces.
Mr Hughes asked, on behalf of the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament, whether it was the dreams of the founding fathers that were holding Europe together at present or the nightmare of its collapse. Unfortunately, this nightmare about its collapse is now the main trend. I would therefore hope that the Commission will show greater strength regarding issues relating to a social Europe. It is very odd that it should be weak on these matters. It is not even a question now of whether policy is governed by the markets or by politics: politics is coming out on to the streets. It is moving towards demonstrations and getting into the hands of various extremist groups and the extreme right. The Commission should therefore prioritise issues relating to a social Europe. Regrettably, though, nothing is happening.
Mr President, unlike many speakers, I would like to compliment Mr Van Rompuy and Mr Barroso for at least being proactive in the present crisis and introducing measures which hopefully will be successful in the future. Whether they will or not, we cannot be certain at this point in time. If they are, they will be seen as heroes. If not, they will probably be seen as villains, but give them credit where credit is due. Hopefully, the supervisory architecture will ensure that many of the flaws which led to the present situation will not happen in the future.
Where my own country is concerned, unfortunately, we have had to avail ourselves of a bail-out and that was largely due to the recklessness of our banks and poor governance. In a few months, we will have a new government, and hopefully that will bring political stability, but I would make an appeal to Mr Van Rompuy and Mr Barroso to try and reduce the current interest rate in the bail-out because it is too high and it could cripple the country.
President of the Commission. - Mr President, first of all, this debate has shown the complexity of the crisis and the complexity of the answers. One thing I want to say to you - and it is clearly a huge majority that shares European ideals and need to have a European response - is that we should not be divided by some differences that are not the most important ones.
As some of you said, there is indeed a real challenge - sometimes a threat - to European integration today. We have seen that threat in this debate today. I have heard some comments, nationalistic comments, prejudiced comments that, frankly speaking, I am not used to hearing in the European Parliament.
They were a minority, but those comments were made, trying to deepen divisions between Europeans, so-called rich and so-called poor Europeans. And to those who made those comments - and I am amazed by those comments - against European solidarity, trying to deepen the cleavages between the rich and poor, I say: where were you when Europe was financing your farmers after the war to feed your own people? Where were you when Europe was financing your infrastructures for the development and competitiveness of your countries? Where were you when Europe provided the internal market for selling your services and your products? Where were you when Europe was the basis for the prosperity and growth of your countries after the war?
Only selfish, short-sighted, short-term views can sustain these kinds of statements against European unity. I think this is a serious problem and several of you have highlighted it. My appeal to all those who share the European ideal is that we should be united in trying to have a comprehensive response in a matter that, being serious, we have to admit requires building a consensus. Sometimes that is not easy in a European Union with 27 Member States, with the euro area now with 17 Member States - and I very much welcome Estonia as a new member - and with a process of decision making that is not always the simplest one, in part, because we are based on the principle of democracy. We have not only the European institutions; we have 27 democracies.
The task we have in front of us is extremely difficult. That is why I want to appeal to all those who share the European ideal to not let us be distracted by what can be some differences of policy orientation.
Mr Hughes, I very much respect your concern with social Europe, but let us be completely open about this. What is the best way to support governments like the Greek Government, the Spanish Government, the Portuguese Government, that are led by very distinguished members of our political family. Is it to support the reforms they are taking courageously, or to say simply that those reforms are against European values?
We need structural reforms in Europe, including in the labour sector. This is the reality. If you ask Prime Minister Papandreou, Prime Minister Zapatero, Prime Minister Sócrates, this is exactly what they are doing or they are planning to go even deeper in those reforms. I believe the best way to support the courageous efforts that all of us are trying to make in Europe at different paces is to have the language of truth.
In the current world of competition, with the pressure of some stronger emerging economies now, either we adapt or we will be putting at risk our social market economy. We need it. We will do it, I believe, without calling into question workers' rights. I want once again - I am going to respond to you in a minute, I have not forgotten your question - I believe it is extremely important that we respect the principles of social dialogue. I said it yesterday, I reaffirm it today. But, in fact, if you do not make this kind of fiscal consolidation and social reform, we will not have confidence, and without confidence, we will not have growth, and without growth, we will not be able to provide employment to our citizens.
To the distinguished Member of this Parliament who comes from Ireland and asked a question suggesting that the problems of Ireland were created by Europe, let me say: the problems of Ireland were created by irresponsible financial behaviour by some Irish institutions and by the lack of supervision in the Irish market. Europe is now part of the solution, it is trying to support Ireland. But it was not Europe that created this irresponsible fiscal situation and this irresponsible financial behaviour.
Europe is trying to support Ireland because it is important to know where the responsibility lies. This is why it is important to those of us - and this is clearly the majority - that believe in European ideals that we are able to have as much as possible a common response.
Another point which was made by some of you was: what is the level of ambition? Once again, let me make clear the position of the Commission. We are for the most ambitious position in terms of integrated response. That is why the Commission will be ready to support some of the measures that some of you have proposed. But we are living a situation where we believe, in times of crisis like this, in times of market instability, that it is critically important that we make a contribution to a consensus regarding Member States and there were, in fact, some divisions on the way to address this crisis.
Revision of the Treaty: you know what was the position of the Commission. We said from the beginning that we thought it was possible to make a permanent mechanism without a revision of the Treaty. But at least one Member State of the European Union - you need unanimity for those matters - stated clearly that a revision of the Treaty was needed. Since we believe it is important to have a permanent stability mechanism, the Commission played a constructive role supporting this limited revision of the Treaty. So I think it would be a complete mistake now to be divided on this matter; since we want to reinforce stability, I think it is important that we agree on this limited revision of the Treaty.
Some of us would like to go further. I personally would like to go further in terms of the structuring and the deepening of the Community approach. But we have to be responsible at this very specific moment we are living through and to try to have the most ambitious highest common denominator and not the lowest common denominator. That is why I want to state again that some of the proposals which were put forward are indeed themselves interesting ones, but they are not able at this moment to generate the necessary consensus, and the Commission has to be very attentive to the contribution it gives to forging this consensus.
Finally, I think everybody has to make a contribution. I do not like those divisions about rich and poor or new and old or centre and periphery. In Europe, all the states have exactly the same dignity and those ideas of discriminating between Member States are, in fact, very dangerous ideas for the European project. So how should we do it? We should ask all Member States that are in a more vulnerable position to do whatever they have to do to restore confidence in their economies through appropriate macro-economic stability, fiscal consolidation, structural reforms; this is critically important at this moment. We are not helping them if we are suggesting that they can escape that route; that is not helping them.
At the same time, those countries that are now in a better position should show solidarity with those countries as well. I think it is critically important that we have a strong response regarding stability of the euro area; that we are not, as happened sometimes in the past, behind the curve but ahead of the curve; that we give a comprehensive response which restores confidence in the determination of the euro area and the European Union as a whole, and not just by statements but by acting. That is an important thing, that is a question of credibility. Statements are important but that is not enough; it is important to act and for all of us as a whole to commit to stronger governance in the euro area and in the European Union. This is indeed something that markets are asking of us.
There is a problem of perception as to how we can take decisions and how we can implement those decisions. So we need stronger governance in the euro area; we need stronger economic policy coordination in the European Union as a whole and basically, we should, all of us, commit to the principles of solidarity and responsibility. It is not just a question of responsibility; it is question of solidarity. It is not just a question of solidarity; it is also a question of responsibility. Only then can we achieve stability, and stability is the basis for our future prosperity.
Mr President, ladies and gentlemen, first of all, I will begin with a few positive facts. I apologise for appearing positive every now and then.
Firstly, economic growth is much stronger now than we thought it was a few weeks or months ago. Unemployment is falling in some countries. Who would have believed that in 2008 or in 2009? As far as the European Union in general is concerned, overall, from 2010-2011, employment will increase again after the biggest crisis for 70 years. I will say it again: we did not expect that a few months ago - and yet it is happening.
Secondly, of course there is a crisis, but our common currency - the common currency of 27 countries, at any rate - is stable, insofar as its exchange rate against the US dollar is now 1.30. Once upon a time, it was 0.85. At that time, no one said that the euro was at risk. Compared with other continents and other major currencies, we have a stable balance of payments and, compared with other major countries, we have a budget deficit that is practically half of theirs. This therefore explains why, despite all our problems, the euro is a stable currency. I wanted to highlight this before moving on to other points.
Clearly, we are fully aware that we need to forge ahead, but we really must remember, as I mentioned the last time I was here, that we entered this crisis in the euro area - which is more a crisis of the euro area than of the euro - without any suitable instruments. We virtually had to make them up on the spot. That is a joint responsibility, but it also explains why we did not go as quickly as we might have thought at the beginning, or also as quickly as circumstances required.
We had nothing, though. There was a Stability and Growth Pact which was not observed. There was no macro-economic oversight. There was no crisis mechanism, either temporary or stable, and there were no strong institutions to provide financial supervision. We had to come up with everything on the spot, in mid-crisis, and that is a joint responsibility. Some of you have said, 'It is too little, too late'. Well, the fact that we had few or no instruments explains why we are not in the 'too little, too late' situation, but in the 'step by step' situation. It is a worthy explanation.
A second point I would like to make is that some of you have said, 'Yes, but the crisis is not under control. Look at developments on the markets'. At the same time, and in the same breath, others - sometimes exactly the same people - are saying, 'You cannot let the markets dictate how you act'. It is one argument or the other, but it is not always very coherent.
As for the measures taken, naturally, there are reforms to be embarked upon in the Member States, not only those that are facing problems, but in all the Member States: reforms to free up employment potential and to free up growth potential. Clearly, reforms are often painful. Clearly, there is a colossal job to be done to spread what is to be asked of people in a fair way.
I would remind you, however, that some major countries that are now coming out of the economic crisis more quickly took measures four, five, even six years ago, very tough measures at home which, at that time, met very stiff resistance on the social side. They were effective in terms of growth and an increase in employment, though. We have to go through difficult times, but we need to work harder for the load to be spread fairly. Our Union can hold up meaningful examples to show that this is the right approach.
Reforms are necessary at Member State level, and reforms are, of course, necessary at the level of the Union itself and of the euro area in particular. That is why it is very important to set up as quickly as possible the economic governance that was decided in the Task Force, which was debated on the basis of six proposals from the Commission to Parliament, and for all those involved in codecision to reach agreement. This is extremely urgent.
It must be done if we are to go further still in the convergence of economic growth and in economic policy within the framework of the euro area. If we can achieve it through agreements between the euro area countries, we need not only to think about it but to work towards it to reach a conclusion in the next few weeks and in the next few months. Perhaps, however, we need to go further within the euro area than was decided in the Task Force involved in the Commission's proposals because in fact, when there is a common currency, there is greater need of a common economic policy and of parallel economic development between all the members of the euro area.
Has structural economic growth been forgotten? No! That is why, right in the middle of the crisis, in March, we decided on the Europe 2020 strategy. That is why, in a few days, at the February Council, we will be debating the innovation and energy policy. Amid all the problems that the crisis is forcing us to deal with, we must not overlook the longer-term prospects, the structural prospects for growth and employment. Furthermore, in the very short term, we are preparing for a global approach to improving the instruments created in 2010 to overcome the crisis.
There is an agenda - a clear agenda. Can we go faster? Yes! As I said, there were two obstacles. The first stemmed from the fact that we had to make everything up on the spot and the second relates to the need - because we live in a democracy - for consensus among our 27 Member States, our 27 democracies.
Ladies and gentlemen, those who support the European project are very much in the majority in Parliament. Let us not fall into trying to outdo each other to find out who is the most European. I believe that the gap is growing wider between those who support the European project and those who do not, but in spite of all our problems, the important thing is to hold our course, to maintain our direction and stay focused. That is far more important than progress made separately. The common will to work towards the same direction in terms of the European project is what counts, as was repeatedly said at the December European Council.
We will get there by this gradual, progressive approach. I am convinced that we are heading in the right direction. I am convinced that there is a common will. I am convinced that we will make it in the end.
(Applause)
Thank you for your report, Mr President. The next meeting of the European Council will be on 4 February, and after that, also in February, the next report from President Van Rompuy.
The debate is closed.
Written statements (Rule 149)
The European Council is going to establish a permanent emergency fund for the euro area. That may be necessary if we are to regain financial markets' confidence in the government bonds issued by the weak countries of the euro. However, this also begs questions about the foundations of our economic and monetary union. Those who have been tasked with establishing this fund do not appear to feel confident that Member States are budgeting prudently or that they are adhering to the rules of the Stability and Growth Pact. I would have liked the European Council to have said more about the significant disparities within the euro area, including the different competitive positions of Member States.
Would it appear that the diversity within the monetary union is too great to enable a uniform interest rate? Or are there adequate solutions to the differences in the competitive position, budget and social and economic structure of various Member States?
To this end, any additional guarantees for the temporary emergency fund should be accompanied by concrete commitments and progress in cuts and structural reforms from the weak countries of the euro area. I wish the Member States within the Council the wisdom they need to determine this matter! Our objectives should be compliance with the agreements and ensuring that we do not allow things to go too far again. Therefore, both Member States and the European Commission have a great responsibility.
The nature and objectives of the process of European capitalist integration are becoming ever more evident as the effects of the crisis of capitalism in the EU are deepening, which is exacerbating the economic and social situation in several Member States, exacerbating imbalances. The last European Council showed this clearly once again. Not one word was uttered on the social situation in the EU, on unemployment, poverty and social exclusion, which have increased throughout 2010, declared the Year for Combating Poverty and Social Exclusion. Not one word was uttered on the causes of all of this. Not a word was spoken about taxation of financial transactions or about an end to tax havens. Changes are now being proposed for the Treaty that was once intended to last for a generation, with a simplified process, as demanded by the powers that be in the EU, in order to create a mechanism that they believe to be 'fully consistent with [International Monetary Fund] policies'. In future, they want to further tighten the straitjacket on countries such as Portugal, making them the target of demeaning pressure, blackmail and threats relating to financial capital, with the active complicity of the EU. All this is happening alongside the deepening of antisocial and anti-democratic measures associated with so-called economic governance and the requested 'structural reforms'.
In his recent book, the former Prime Minister of England, Mr Gordon Brown, says that, as a result of delays on the part of the EU in passing decisions on the economic crisis in Greece, the amount that Greece needed to borrow rose by 90 billion. Germany's filibustering in terms of speeding up the procedure to increase and restructure the borrowing fund is having an economic knock-on effect on Greece and Ireland. I ask the Commission: how can the members of the Union damaged by late decisions on the part of the Council be compensated? Will the Commission support Greece in an effort to establish why its debt has increased since the Greek crisis was announced?
(The sitting was suspended for a few moments)